Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Greg Churney on 30 August 2021.

The application has been amended as follows: 
IN THE CLAIMS
In claim 10 line 5, “the openings” was replaced by --the plurality of openings--
In claim 10 line 6, “the openings” was replaced by --the plurality of openings--
In claim 10 line 10, “the housing by” was deleted.
In claim 18 line 6, “the openings” was replaced by --the plurality of openings--
In claim 18 line 7, “the openings” was replaced by --the plurality of openings--
In claim 18 line 9, “the housing by” was deleted.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior arts of record fail to teach “at least two of the clips of the plurality of clips are aligned along a first axis and at least two of the clips of the plurality of clips are aligned along a second axis, wherein the first axis is offset from the second axis” as recited in claims 1 and 18 as well as “the membrane flap is substantially flat in the closed position, and wherein a wave is formed in the membrane flap in the open position by the plurality of clips” as recited in claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675.  The examiner can normally be reached on M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KO-WEI LIN/Examiner, Art Unit 3762                                                                                                                                                                                                        
/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762